

116 HR 7597 IH: To direct the Secretary of Defense to submit to Congress a report on the research and studies being conducted or funded by the Department of Defense to assess the health effects of burn pits.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7597IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Ruiz (for himself, Mr. Bilirakis, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to submit to Congress a report on the research and studies being conducted or funded by the Department of Defense to assess the health effects of burn pits.1.Report on research and studies on health effects of burn pitsThe Secretary of Defense shall submit to the congressional defense committees and the Committees on Veterans’ Affairs of the House of Representatives and the Senate a detailed report on the status, methodology, and culmination timeline of all the research and studies being conducted or funded by the Department of Defense to assess the health effects of burn pits. The report shall include an identification of any challenges and potential challenges with respect to completing such research and studies and recommendations to address such challenges.